                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:18CR3022

      vs.
                                                            ORDER
SEAN O'NEAL,

                  Defendant.


      During the conference call held today, defense counsel explained that he
is still locating and conferring with witnesses and reviewing the government’s
extensive document production. Defendant quests additional time to prepare for
trial. The government requests a trial setting. Based on counsel’s representation,

      IT IS ORDERED:

      1)    Pretrial motions and briefs shall be filed on or before July 1, 2019.

      3)    Trial of this case is set to commence before the Honorable John M.
            Gerrard, Chief United States District Judge, in Courtroom 1, United
            States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on August 5,
            2019, or as soon thereafter as the case may be called, for a duration
            of five (5) trial days. Jury selection will be held at commencement of
            trial.

      4)    The time between today’s date and August 5, 2019 shall be deemed
            excludable time in any computation of time under the requirements
            of the Speedy Trial Act, because this case remains “unusual and
            complex,” and continues to be exempted from the time restrictions of
            the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(B)(ii). Failing to timely
            object to this order as provided under this court’s local rules will be
            deemed a waiver of any right to later claim the time should not have
            been excluded under the Speedy Trial Act.

      March 7, 2019.                        BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
